DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:

I. Claims 1-17, drawn to the product, classified at least in A47C7/38.
II. Claims 18-20, drawn to the method, classified in B32B15/00, for example.

The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process of making and product made, respectively.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the process can be used to make another and materially different product such as one having a locking mechanism that does not require a third plate since the method independent claim 18 does not include this element.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and 
(i) the inventions may require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over 
During a telephone conversation with James Meaders on 03/10/2022 a provisional election was made without traverse to prosecute the invention of group I, claims 1-17.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 18-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 9-10, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stuck (US 457059).
A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 
1. A headrest device comprising:
a center plate (comprising elements Y and O shown in Figures 2 and 4) configured to attach to an extension arm (comprising elements A, U, V, and Z);
an inner compression plate (q) positioned on a first side of the center plate;
a padded headrest (G) attached to the inner compression plate;
an outer compression plate (comprising element p and r shown in Figure 4) positioned on a second side of the center plate opposite the first side of the center plate (as shown in Figure 4); and
a lever (T) that is movable between a locked state and an unlocked state, wherein the lever applies a clamping force between the inner compression plate and the outer compression plate when in the locked state (as can be appreciated from Figure 4 structure), wherein the inner compression plate is free to shift in any direction along a surface of the center plate while the lever is in the unlocked state (relative to each other, as can be appreciated from Figure 4 structure), and wherein the inner compression plate is prevented from shifting along the surface of the center plate when the lever is in the locked state (relative to each other, as can be appreciated from Figure 4 structure).



9. A headrest device comprising:
a first plate (comprising elements Y and O shown in Figures 2 and 4) configured to attach to an extension arm (comprising elements A, U, V, and Z);
a second plate (q); and
a locking mechanism (as can be appreciated from Figure 4 structure), wherein the second plate is free to shift in any direction along a surface of the first plate while the locking mechanism is in an unlocked state (as can be appreciated from Figure 4 structure), and wherein the second plate is prevented from shifting along the surface of the first plate when the locking mechanism is in a locked state (as can be appreciated from Figure 4 structure).

10. The device of claim 9, further comprising a padded headrest (G) attached to the second plate.

12. The device of claim 9, further comprising a third plate, wherein the second plate and the third plate are compression plates positioned on opposing sides of the first .

Claim(s) 9-10, 13-15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ritter (GB 234332).
A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 
9. A headrest device comprising:
a first plate (27 shown in Figure 2) configured to attach to an extension arm (via bracket 10);
a second plate (comprising elements 14 and 26, also shown in Figure 2); and
a locking mechanism (as can be appreciated from the structure and function of screw 25 in Figure 2 of Ritter), wherein the second plate is free to shift in any direction along a surface of the first plate while the locking mechanism is in an unlocked state (as can be appreciated from the structure and function of screw 25 in Figure 2 of Ritter), and wherein the second plate is prevented from shifting along the surface of the first plate when the locking mechanism is in a locked state (as can be appreciated from the structure and function of screw 25 in Figure 2 of Ritter).



13. The device of claim 12, further comprising a clamping bolt passing through the second plate and the third plate, wherein the clamping force is applied to the second plate and the third plate through the clamping bolt (clamping bolt or screw 25 of Ritter).

14. The device of claim 9, further comprising one or more mounting members attached to the first plate (mounting members comprising bracket 10, as shown in Figure 1 of Ritter), wherein the mounting members facilitate attaching the first plate to the extension arm (as shown in Figure 1 of Ritter).

15. The device of claim 14, further comprising one or more fore-arm supports attached to the one or more mounting members, wherein the fore-arm supports facilitate holding a patient’s head (outer ends of element 10 of Ritter provide respective fore-arm supports).

16. The device of claim 9, wherein a spherical cap radius of the second plate is greater than a spherical cap radius of the first plate (as shown in Figure 2 of Ritter, the radius of element 14 is greater than the radius at ends of element 27, which can be considered to have a cap radius equal to its maximum radius at flange element 28 of 

17. The device of claim 9, wherein the opening in the first plate is elongated to enable the padded headrest to tilt at a greater angle in at least one direction than in other directions (the opening in element 27 of Ritter enables tilting of the padded headrest by being long in a thickness direction of the center plate element 27 to provide added strength when tilting forces are applied to the padded headrest in order to protect against structural failure).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stuck (US 457059) in view of Schuele (US 8844536).
Stuck shows and discloses the details set forth above, including a center plate between an inner and an outer plate, but lacks showing the center plate as concave.  

It would have been obvious to replace the ball and socket configuration of Stuck with the relative structures of the center plate and inner and outer plates taught by Schuele because doing so would provide the benefit of a mechanism that can be lower profile.  

2. The device of claim 1, wherein the surface of the center plate is a concave surface (in accordance with the statement of obviousness above), and wherein shifting the inner compression plate along the surface of the center plate changes an angle between a principle axis of the center plate and a principle axis of the inner compression plate (as can be appreciated from the structure and function of Figure 4 of Stuck).

11. The device of claim 9, wherein the surface of the first plate is a concave surface (in accordance with the statement of obviousness above), and wherein shifting the second plate along the surface of the first plate changes an angle between a principle axis of the first plate and a principle axis of the second plate (as can be appreciated from the structure and function of Figure 4 of Stuck).

Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stuck (US 457059).
A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 


16. The device of claim 9, wherein a spherical cap radius of the second plate is greater than a spherical cap radius of the first plate (as shown in Figure 4, the radius of element q is greater than the radius of element O, which can be considered to have a cap radius equal to its maximum radius or a radius of its hemisphere, although element q is not formed as a spheroid or partial spheroid, it would have been an obvious matter of design choice to do so, in which the radius of element q would be a “cap radius”), and wherein the second plate includes an indentation formed therein to accommodate a patient’s neck (where the inner compression plate is further interpreted as a superset that includes the padded headrest G, and where element G shows indentations un upper and lower edges to accommodate a patient’s neck).

Claims 1 and 3-8  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ritter (GB 234332) in view of Stuck (US 457059).

On the other hand, Stuck shows just such a lever (T) in Figures 2 and 4.
It would have been obvious to provide a lever on the end of the screw 25 of Ritter because doing so would provide the benefit of enabling tightening or loosening the screw without the need for tools.   
A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 
1. A headrest device comprising:
a center plate (27 shown in Figure 2) configured to attach to an extension arm (via bracket 10);
an inner compression plate (comprising elements 14 and 26, also shown in Figure 2) positioned on a first side of the center plate;
a padded headrest attached to the inner compression plate (padded headrests comprising elements 13, 17, 18, and 22, as shown in Figure 2);
an outer compression plate (comprising a head of screw 25 and a bushing that surrounds the head) positioned on a second side of the center plate opposite the first side of the center plate (as shown in Figure 2); and
a lever that is movable between a locked state and an unlocked state (in accordance with the statement of obviousness above), wherein the lever applies a clamping force between the inner compression plate and the outer compression plate 

3. The device of claim 1, further comprising a clamping bolt passing through the outer compression plate and the inner compression plate, wherein the clamping force is applied to the outer compression plate and the inner compression plate through the clamping bolt (clamping bolt or screw 25 of Ritter).

4. The device of claim 1, further comprising one or more mounting members attached to the center plate (mounting members comprising element 10, as shown in Figure 1 of Ritter), wherein the mounting members facilitate attaching the center plate to the extension arm (as shown in Figure 1 of Ritter).

5. The device of claim 4, further comprising one or more fore-arm supports attached to the one or more mounting members, wherein the fore-arm supports facilitate holding a patient’s head (outer ends of element 10 of Ritter provide respective fore-arm supports).

6. The device of claim 1, wherein a spherical cap radius of the inner compression plate is greater than a spherical cap radius of the center plate (as shown in Figure 2 of Ritter, the radius of element 14 is greater than the radius at ends of element 27, which can be considered to have a cap radius equal to its maximum radius at flange element 28 of element 27).

7. The device of claim 1, wherein the inner compression plate includes an indentation formed therein to accommodate a patient’s neck (indentation at 28 in an outer surface of element 14, as shown in Figure 2 of Ritter, where the indentation accommodates the neck by its relationship with raises peripheral portions that would engage the neck).

8. The device of claim 1, wherein the opening in the center plate is elongated to enable the padded headrest to tilt at a greater angle in at least one direction than in other directions (the opening in element 27 of Ritter enables tilting of the padded headrest by being long in a thickness direction of the center plate element 27 to provide added strength when tilting forces are applied to the padded headrest in order to protect against structural failure).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E ALLRED whose telephone number is (571)272-7833. The examiner can normally be reached Mon-Fri, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID E. ALLRED
Primary Examiner
Art Unit 3636



/DAVID E ALLRED/Primary Examiner, Art Unit 3636